Citation Nr: 0614359	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1965 to May 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 decision by the RO 
which granted service connection for PTSD and assigned a 50 
percent evaluation, and a January 2005 RO decision which 
denied entitlement to TDIU.  

By rating action in June 2004, service connection was denied 
for hypertension, high cholesterol, arthritis, and a lung 
condition.  A notice of disagreement was received in August 
2004, and a statement of the case was promulgated in January 
2005.  However, the veteran did not submit a substantive 
appeal and these issues have not been perfected for appeal.  
Accordingly, these issues are not in appellate status and can 
not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

3.  The veteran's only service-connected disability is PTSD, 
rated 50 percent disabling.  

4.  The veteran has a high school equivalency diploma and has 
occupational experience as a marine mechanic; he reportedly 
last worked full-time in 1991.  

5.  The veteran's service-connected disability is not shown 
to preclude him from securing and following substantially 
gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, 
including Diagnostic Code (DC) 9411 (2005).  

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Letters dated in July 2001 and July 2004 informed the veteran 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The July 2001 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the veteran's claims be granted.  
However, by rating decision in February 2003, service 
connection was established for PTSD; the claim for TDIU, 
which is effectively an increased rating claim, was denied by 
the RO in January 2005.  Although the July 2001 letter did 
not include adequate notice of what was needed to establish a 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby.)  

In this regard, the July 2001 VCAA notice letter was tailored 
to the application for the original request for service-
connected benefits.  As indicated above, the RO awarded 
service connection for PTSD and assigned a 50 percent 
evaluation.  The July 2001 VCAA notice letter served its 
purpose in that it provided section 5103(a) notice to the 
veteran.  Therefore, its application is no longer required 
because the original claim has been "substantiated."  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
(Parenthetically, the veteran appealed the original effective 
date assigned and, by rating action in November 2003, the RO 
assigned an effective date from the date of receipt of his 
original claim.  38 C.F.R. § 3.400(b)(2)(i) (2005).)  The 
July 2003 and January 2005 statements of the case contained, 
in pertinent part, the criteria for establishing a higher 
initial evaluation and entitlement to TDIU, respectively.  
38 U.S.C.A. §§ 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess, 19 Vet. App. 473 (2006).  

In this case, all available evidence identified by the 
veteran has been obtained and associated with the claims 
file.  There is no indication in the record that any 
additional evidence relevant to the issues on appeal is 
available and not part of the claims file.  The veteran was 
also afforded two VA psychiatric examinations during the 
pendency of this appeal.  38 C.F.R. § 3.159(c)(4).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a February 2003 rating decision 
which granted service connection for PTSD and a January 2005 
RO decision that denied entitlement to TDIU.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  


Factual Background

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the two VA 
psychiatric examinations as well as the outpatient reports 
conducted during the pendency of the appeal are not 
materially different.  However, the most recent examination 
report in May 2004 provided a more detailed clinical picture 
and in-depth analysis of all of the evidence of record.  
Therefore, the Board will rely primarily on this report in 
determining the appropriate rating to be assigned.  

On initial VA examination in February 2003, conducted for the 
purpose of establishing service connection for PTSD, the 
veteran's memory and recall were fair.  His speech was normal 
in rate, flow, and pattern, and his mood was congruent with 
being anxious rather than depressed.  There was no evidence 
of psychosis.  The veteran reported a history of panic 
attacks, but said they were very infrequent since he's been 
on medication.  He also admitted to a suicide and homicidal 
ideation about a year earlier after he broke up with his 
girlfriend, but denied any real intent to complete either 
act.  His insight and judgment were good, and he was 
competent to handle his financial responsibilities.  The 
examiner concluded that the veteran satisfied the criteria 
for a diagnosis of PTSD related to an experience in service 
and assigned a Global Assessment of Functioning (GAF) score 
of 52.  

When examined by VA in May 2004, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's complaints and medical history.  
The veteran's reported symptomatology included nightmares, 
anxiety, intrusive thoughts, and fear of crowds.  He was 
slightly disheveled, but able to maintain routine 
responsibilities of self-care.  Although the veteran's social 
and interpersonal relationships were poor, he has a minimal 
but active functioning role in raising his two children.  On 
mental status examination, the veteran was cooperative 
throughout the interview.  His affect was blunted, his mood 
congruent, and there was no impairment of thought processes.  
There was no evidence of hallucinations or delusions, and no 
homicidal or suicidal ideation, intent, or plan.  The veteran 
was well oriented and there was no evidence of any impairment 
of memory or obsessive or ritualistic behavior.  His speech 
was relevant, logical, and coherent, and there was no 
evidence of impaired impulse control.  The diagnoses included 
PTSD and alcohol abuse.  The GAF score was 51.  The examiner 
commented that the GAF score assigned was based on the 
veteran's flat affect, occasional panic attacks, and his 
difficulty in social and occupational functioning.  He opined 
that the veteran was capable of managing his finances, and 
that he was not unemployable, but rather simply does not try 
to adjust to employment situations.  He opined that the 
veteran could be employed were he desirous to do so.  

The veteran's complaints and the clinical findings on the 
numerous VA outpatient records from 2000 to 2005 were 
essentially the same as on the VA examinations discussed 
above.  The veteran was able to communicate his feelings and 
emotions on a variety of subjects ranging from his 
experiences in Vietnam, his relationship with his two 
children and their mother, and the recent death of a friend.  
(See October 2003 and 2004 outpatient notes.)  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The material question at issue is whether the 
veteran has sufficient occupational and social impairment 
because of her service-connected PTSD to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 70 percent or greater.  38 C.F.R. § 4.130 (2005).  

After reviewing all the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
does not more closely approximate the criteria for a 70 
percent schedular rating or higher, since service connection 
was established.  

The two VA examinations and the numerous outpatient reports 
during the pendency of this appeal showed that the veteran 
was cooperative and well oriented.  He was relevant, 
coherent, and goal-directed.  His speech was clear, there 
were no signs or symptoms of psychosis or delusional 
thinking, and his memory and recall were intact.  He was able 
to outline his situation in specific detail and did not 
appear to exaggerate or understate his situation.  The 
evidence of record shows no obsessional rituals or illogical, 
obscure or irrelevant speech.  He has no true suicidal 
ideations; near-continuous panic affecting the ability to 
function independently; impaired impulse control; spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

Although the GAF scores during the pendency of this appeal 
ranged from 35 to 60, all of the GAF scores below 45 were 
assigned by licensed social workers.  The veteran's 
complaints and the clinical findings on each occasion when he 
was evaluated by a licensed social worker were not 
significantly different from the other outpatient notes or 
the two VA examinations, including when he was assigned a GAF 
score of 50 by a licensed social worker in February 2004.  
Generally, the GAF scores by medical doctors and 
psychiatrists ranged from 45 to 60, with the predominant 
scores being between 50 and 55.  The GAF scores assigned by 
the doctors and psychiatrists on both VA examinations and the 
outpatient notes were consistent with the veteran's reported 
symptoms and objective findings as well as the criteria for 
the various GAF scores under DSM-IV.  Thus, the Board finds 
that the GAF scores by the licensed social workers are less 
probative than the more detailed clinical assessment offer by 
the VA psychiatrist in May 2004.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF scores into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively moderate symptoms of PTSD and the lack of any 
significant social inadaptability, the Board does not find 
that the overall disability picture reflected in the evidence 
more nearly approximates the requirements for an evaluation 
in excess of 50 percent.  

A 70 percent evaluation requires deficiencies in most areas 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any symptoms such as thought 
disorder, psychosis, true suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  On both VA examinations 
and the outpatient progress notes that addressed specific 
symptomatology, the veteran's thought process was goal 
directed, logical, and coherent.  He has a good relationship 
with his two children, and his panic attacks have been 
significantly reduced since he started on medications and cut 
back on his drinking.  Clearly, the evidence shows reduced 
reliability and some problems with interpersonal 
relationships.  However, the evidence does not suggest that 
his PTSD symptoms are of such severity to warrant a rating of 
70 percent or higher.  Accordingly, the Board concludes that 
the veteran does not meet or nearly approximate the level of 
disability required for a rating in excess of 50 percent from 
the initial grant of service connection.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  Since the veteran has only one service-
connected disability which is rated less than 60 percent, he 
does not meet the threshold requirements for the requested 
benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a high 
school equivalency diploma and has occupational experience as 
a marine mechanic.  He has not been hospitalized for PTSD nor 
is there any competent evidence that his PTSD causes marked 
interference with employment.  Moreover, the only medical 
professional who has offered an opinion on the question of 
whether the veteran's PTSD rendered him unemployable 
concluded that he was not unemployable because of his PTSD.  
In fact, the psychiatrist opined that the veteran was capable 
of finding and maintaining substantially gainful employment 
if he choose to do so.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected PTSD, when considered 
in association with his education and occupational 
background, renders him unable to secure or follow a 
substantially gainful employment.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  

Entitlement to TDIU is denied.  




		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


